Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 1 of 20 Page ID #:177




                               Exhibit C




                                                                           EXHIBIT C
                                                                            PAGE 34
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 2 of 20 Page ID #:178
       Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 1 of 19 PageID: 1




 THE ROSEN LAW FIRM, P.A.
 Laurence Rosen, Esq.
 One Gateway Center, Suite 2600
 Newark, NJ 07102
 Tel: (973) 313-1887
 Fax: (973) 833-0399
 Email: lrosen@rosenlegal.com

 Counsel for Plaintiff

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

  CHRIS ARICO, Individually and on               Case No:
  behalf of all others similarly situated,
                                                 CLASS ACTION COMPLAINT
        Plaintiff,                               FOR VIOLATIONS OF THE
                                                 FEDERAL SECURITIES LAWS
        v.
                                                 JURY TRIAL DEMANDED
  CHURCHILL CAPITAL
  CORPORATION IV, ATIEVA, INC.
  d/b/a LUCID MOTORS, MICHAEL
  KLEIN, JAY FARAGIN, and PETER
  RAWLINSON,

        Defendants.



       Plaintiff Chris Arico (“Plaintiff”), individually and on behalf of all other

 persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

 complaint against Defendants (defined below), alleges the following based upon

 personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and

 belief as to all other matters, based upon, inter alia, the investigation conducted by


                                             1
                                                                                      EXHIBIT C
                                                                                       PAGE 35
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 3 of 20 Page ID #:179
       Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 2 of 19 PageID: 2




 and through his attorneys, which included, among other things, a review of the

 Defendants’ public documents, conference calls and announcements made by

 Defendants, public filings, wire and press releases published by and regarding

 Churchill Capital Corporation IV (“CCIV” or the “Company”) and Atieva, Inc.

 d/b/a Lucid Motors (“Lucid”), analysts’ reports and advisories about CCIV,

 Lucid, and their pending merger, and information readily obtainable on the

 Internet. Plaintiff believes that substantial evidentiary support will exist for the

 allegations set forth herein after a reasonable opportunity for discovery.

                           NATURE OF THE ACTION

       1.     This is a class action on behalf of persons or entities who purchased

 or otherwise acquired publicly traded CCIV securities between January 11, 2021

 and February 22, 2021, inclusive (the “Class Period”). Plaintiff seeks to recover

 compensable damages caused by Defendants’ violations of the federal securities

 laws under the Securities Exchange Act of 1934 (the “Exchange Act”).

                          JURISDICTION AND VENUE

       2.     The claims asserted herein arise under and pursuant to Sections 10(b)

 and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

 promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).




                                           2
                                                                                    EXHIBIT C
                                                                                     PAGE 36
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 4 of 20 Page ID #:180
       Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 3 of 19 PageID: 3




        3.     This Court has jurisdiction over the subject matter of this action

 pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.

 §78aa).

        4.     Venue is proper in this judicial district pursuant to 28 U.S.C. §

 1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged

 misstatements entered and the subsequent damages took place in this judicial

 district. Plaintiff also resides in this judicial district.

        5.     In connection with the acts, conduct and other wrongs alleged in this

 complaint, Defendants, directly or indirectly, used the means and instrumentalities

 of interstate commerce, including but not limited to, the United States mails,

 interstate telephone communications and the facilities of the national securities

 exchange.

                                          PARTIES

        6.     Plaintiff Chris Arico, as set forth in the accompanying certification,

 incorporated by reference herein, purchased CCIV securities during the Class

 Period and was economically damaged thereby.

        7.     Defendant CCIV is a blank check company, also known as a special

 purpose acquisition company (“SPAC”). SPACs raise money that is then used to

 buy a private company effectively taking that company public while avoiding the

 traditional IPO process. CCIV is a “shell company” as defined under the


                                               3
                                                                                    EXHIBIT C
                                                                                     PAGE 37
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 5 of 20 Page ID #:181
       Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 4 of 19 PageID: 4




 Exchange Act because it has no operations and nominal assets consisting almost

 entirely of cash.

       8.     Defendant CCIV is incorporated in Delaware and its head office is

 located at 640 Fifth Avenue, 12th Floor, New York, NY 10019. CCIV’s common

 stock trades on the New York Stock Exchange (the “NYSE”) under the ticker

 symbol “CCIV.”

       9.     Defendant Lucid is an automotive company specializing in electric

 cars. Defendant Lucid was founded in 2007 by Defendant Rawlinson (defined

 below).

       10.    Defendant Michael Klein (“Klein”) is the co-founder of CCIV and

 serves as the Chairman of the Board and the Chief Executive Officer (“CEO”) of

 CCIV.

       11.    Defendant Jay Taragin (“Taragin”) serves as the Chief Financial

 Officer of CCIV.

       12.    Defendant Peter Rawlinson (“Rawlinson”)        serves as Lucid’s

 CEO and Chief Technology Officer.

       13.    Defendants Klein, Taragin, and Rawlinson are collectively referred to

 herein as the “Individual Defendants.”

       14.    Each of the Individual Defendants:

              (a)    directly participated in the management of the Company;


                                          4
                                                                                  EXHIBIT C
                                                                                   PAGE 38
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 6 of 20 Page ID #:182
       Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 5 of 19 PageID: 5




             (b)    was directly involved in the day-to-day operations of the

                    Company at the highest levels;

             (c)    was privy to confidential proprietary information concerning

                    the Company and its business and operations;

             (d)    was directly or indirectly involved in drafting, producing,

                    reviewing and/or disseminating the false and misleading

                    statements and information alleged herein;

             (e)    was directly or indirectly involved in the oversight or

                    implementation of the Company’s internal controls;

             (f)    was aware of or recklessly disregarded the fact that the false

                    and misleading statements were being issued concerning the

                    Company; and/or

             (g)    approved or ratified these statements in violation of the federal

                    securities laws.

       15.   CCIV and Lucid is liable for the acts of the Individual Defendants

 and its employees under the doctrine of respondeat superior and common law

 principles of agency because all of the wrongful acts complained of herein were

 carried out within the scope of their employment.




                                          5
                                                                                    EXHIBIT C
                                                                                     PAGE 39
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 7 of 20 Page ID #:183
       Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 6 of 19 PageID: 6




       16.    The scienter of the Individual Defendants and other employees and

 agents of the CCIV and Lucid is similarly imputed to CCIV and Lucid under

 respondeat superior and agency principles.

       17.    Defendants CCIV and Lucid and the Individual Defendants are

 collectively referred to herein as “Defendants.”

                        SUBSTANTIVE ALLEGATIONS
                         Materially False and Misleading
                    Statements Issued During the Class Period

       18.    On January 11, 2021, Bloomberg published an article entitled “Lucid

 Motors Is in Talks to List Via Michael Klein SPAC” which reported the

 following:

       Electric vehicle maker Lucid Motors Inc. is in talks to go public
       through a merger with one of Michael Klein’s special purpose
       acquisition companies, according to people familiar with the matter.

       A transaction could be valued at up to $15 billion, the people said,
       asking not to be identified because the matter is private. Lucid, which
       is backed by Saudi Arabia’s sovereign wealth fund, is working with
       financial advisers, the people added. The talks are ongoing but could
       still fall apart.

       Representatives for Lucid Motors and Klein declined to comment. A
       former Citigroup Inc. rainmaker, Klein has two SPACs that are on the
       hunt for deals. Churchill Capital Corp IV -- the largest one, having
       raised more than $2 billion last year -- is the vehicle considering a
       deal with Lucid, some of the people said.

                                    *     *         *

       Churchill Capital Corp IV jumped as much as 40% in New York

                                          6
                                                                                 EXHIBIT C
                                                                                  PAGE 40
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 8 of 20 Page ID #:184
       Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 7 of 19 PageID: 7




         trading Monday.

         19.    By January 22, 2021, the price per share of CCIV had risen

 significantly due to leaks and rumors regarding the now-pending merger with

 Defendant Lucid. Journalists from various news organizations reported that a deal

 was near completion and that a merger was imminent.1

         20.    On February 4, 2021, Forbes published an article entitled “Elon

 Musk’s Ex-Chief Engineer Creates A New Car—And Says It Beats Tesla” which

 stated the following, in pertinent part, regarding Defendant Lucid:

         The $169,000 Lucid Air is coming this spring, and Peter Rawlinson
         claims it’ll be the fastest, longest-range electric vehicle on the planet.
         He should know. A decade ago, he engineered Tesla’s Model S.

         Peter Rawlinson has many goals for the Lucid Air. One is that it be
         hailed as the world’s best electric car. “Nobody believes me, but
         we’re about to take it to another level,” he says in a pre-Christmas
         Zoom chat from the 300-year-old Warwickshire, England, farmhouse
         he calls home when not at Lucid Motors’ Silicon Valley headquarters.

                                      *      *      *

         Rawlinson wants to make at least 6,000 Airs at a new plant in Casa
         Grande, Arizona, this year, potentially generating $900 million of
         revenue. Volume could top 25,000 units in 2022 as versions of Air
         priced at $77,000 arrive. Further growth is expected with the 2023
         introduction of an electric crossover, tentatively named Gravity,




 1
     See e.g., https://investorplace.com/2021/01/cciv-stock-lucid-motors-spac-
 merger-rumors-send-churchill-capital-climbing-again/.

                                             7
                                                                                      EXHIBIT C
                                                                                       PAGE 41
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 9 of 20 Page ID #:185
       Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 8 of 19 PageID: 8




          followed by even cheaper and smaller models to compete with Tesla's
          top-selling Model 3.

          21.   On February 5, 2021, Defendant Rawlinson appeared on CNBC

 Friday morning with Jim Cramer and David Faber, sharing his thoughts on his

 company, plans for growth the electric vehicle market and rumors of a SPAC

 deal.2

          22.   On February 16, 2021, Defendant Rawlinson appeared on Fox

 Business News with Neil Cavuto touting that Defendant Lucid was aiming for a

 spring delivery of its first vehicles.3 In the interview no mention was made of any

 impediments to the stated delivery time-frame.

          23.   On February 22, 2021, the long-anticipated merger agreement

 between Defendants CCIV and Lucid was announced. Defendant CCIV’s and

 Defendant Lucid’s transaction equity value was estimated at $11.75 billion.

          24.   The statements contained in ¶¶ 18-23 were materially false and/or

 misleading because they misrepresented and failed to disclose the following

 adverse facts pertaining to the CCIV’s and Lucid’s business, operations and



 2
     cnbc.com/video/2021/02/05/watch-cnbcs-full-interview-with-lucid-motors-ceo-
 peter-rawlinson.html; https://www.benzinga.com/m-a/21/02/19512748/churchill-
 capital-corp-iv-shares-rise-on-lucid-motors-cnbc-appearance-what-investors-
 should-know.
 3
     https://video.foxbusiness.com/v/6232730504001#sp=show-clips.

                                          8
                                                                                   EXHIBIT C
                                                                                    PAGE 42
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 10 of 20 Page ID #:186
        Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 9 of 19 PageID: 9




  prospects, which were known to Defendants or recklessly disregarded by them.

  Specifically, Defendants made false and/or misleading statements and/or failed to

  disclose that: (1) Lucid’s inability to produce cars in the first half of 2021; (2);

  Lucid’s actual timeframe to produce cars; and (3) as a result, Defendants’

  statements about its business, operations, and prospects, were materially false and

  misleading and/or lacked a reasonable basis at all relevant times.

                               THE TRUTH EMERGES

        25.    Then, later on February 22, 2021, Bloomberg published an article

  entitled “Lucid SPAC Gives Up Some of Giant Gain After Pact Confirmed” which

  stated that Defendant Rawlinson announced that production of Defendant Lucid’s

  debut car will be delayed until at least the second half of 2021, with no definite

  date for set for actual delivery of an actual vehicle.

        26.    Details of the merger also disclosed that Lucid was projecting the

  production of only 557 vehicles in 2021, instead of the 6,000 it had been touting in

  the run-up to the merger announcement.

        27.    On this news, shares of CCIV fell $22.16 per share, or 38%, to close

  at $35.21 per share on February 23, 2020, damaging investors.

        28.     Between the January 11, 2021 Bloomberg article and the official

  announcement of the merger on February 22, 2021 CCIV common stock

  skyrocketed from approximately $10 to over $57, or 470%.


                                             9
                                                                                     EXHIBIT C
                                                                                      PAGE 43
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 11 of 20 Page ID #:187
      Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 10 of 19 PageID: 10




        29.    As a result of Defendants’ wrongful acts and omissions, and the

  precipitous decline in the market value of the Company’s shares, Plaintiff and

  other Class members have suffered significant losses and damages.

                 PLAINTIFF’S CLASS ACTION ALLEGATIONS

        30.    Plaintiff brings this action as a class action pursuant to Federal Rule

  of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons

  other than defendants who acquired CCIV securities publicly traded on the NYSE

  during the Class Period, and who were damaged thereby (the “Class”). Excluded

  from the Class are Defendants, the officers and directors of CCIV and Lucid,

  members of the Individual Defendants’ immediate families and their legal

  representatives, heirs, successors or assigns and any entity in which Defendants

  have or had a controlling interest.

        31.    The members of the Class are so numerous that joinder of all

  members is impracticable. Throughout the Class Period, CCIV securities were

  actively traded on the NYSE. While the exact number of Class members is

  unknown to Plaintiff at this time and can be ascertained only through appropriate

  discovery, Plaintiff believes that there are hundreds, if not thousands of members

  in the proposed Class.




                                          10
                                                                                     EXHIBIT C
                                                                                      PAGE 44
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 12 of 20 Page ID #:188
      Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 11 of 19 PageID: 11




        32.    Plaintiff’s claims are typical of the claims of the members of the

  Class as all members of the Class are similarly affected by defendants’ wrongful

  conduct in violation of federal law that is complained of herein.

        33.    Plaintiff will fairly and adequately protect the interests of the

  members of the Class and has retained counsel competent and experienced in class

  and securities litigation. Plaintiff has no interests antagonistic to or in conflict with

  those of the Class.

        34.    Common questions of law and fact exist as to all members of the

  Class and predominate over any questions solely affecting individual members of

  the Class. Among the questions of law and fact common to the Class are:

        •      whether the Exchange Act was violated by Defendants’ acts as

               alleged herein;

        •      whether statements made by Defendants to the investing public

               during the Class Period misrepresented material facts about the

               business and financial condition of CCIV and Lucid;

        •      whether Defendants’ public statements to the investing public during

               the Class Period omitted material facts necessary to make the

               statements made, in light of the circumstances under which they were

               made, not misleading;




                                             11
                                                                                          EXHIBIT C
                                                                                           PAGE 45
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 13 of 20 Page ID #:189
      Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 12 of 19 PageID: 12




        •      whether the Defendants caused CCIV and Lucid to issue false and

               misleading filings during the Class Period;

        •      whether Defendants acted knowingly or recklessly in issuing false

               filings;

        •      whether the prices of CCIV securities during the Class Period were

               artificially inflated because of the Defendants’ conduct complained of

               herein; and

        •      whether the members of the Class have sustained damages and, if so,

               what is the proper measure of damages.

        35.    A class action is superior to all other available methods for the fair

  and efficient adjudication of this controversy since joinder of all members is

  impracticable. Furthermore, as the damages suffered by individual Class members

  may be relatively small, the expense and burden of individual litigation make it

  impossible for members of the Class to individually redress the wrongs done to

  them. There will be no difficulty in the management of this action as a class

  action.

        36.    Plaintiff will rely, in part, upon the presumption of reliance

  established by the fraud-on-the-market doctrine in that:

        •      CCIV shares met the requirements for listing, and were listed and

               actively traded on the NYSE, an efficient market;

                                          12
                                                                                    EXHIBIT C
                                                                                     PAGE 46
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 14 of 20 Page ID #:190
      Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 13 of 19 PageID: 13




        •      As a public issuer, CCIV filed periodic public reports;

        •      CCIV regularly communicated with public investors via established

               market communication mechanisms, including through the regular

               dissemination of press releases via major newswire services and

               through     other   wide-ranging    public   disclosures,   such   as

               communications with the financial press and other similar reporting

               services;

        •      CCIV securities were liquid and traded with moderate to heavy

               volume during the Class Period; and

        •      CCIV was followed by a number of securities analysts employed by

               major brokerage firms who wrote reports that were widely distributed

               and publicly available.

        37.    Based on the foregoing, the market for CCIV securities promptly

  digested current information regarding CCIV and Lucid from all publicly

  available sources and reflected such information in the prices of the shares, and

  Plaintiff and the members of the Class are entitled to a presumption of reliance

  upon the integrity of the market.

        38.    Alternatively, Plaintiff and the members of the Class are entitled to

  the presumption of reliance established by the Supreme Court in Affiliated Ute

  Citizens of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants

                                          13
                                                                                   EXHIBIT C
                                                                                    PAGE 47
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 15 of 20 Page ID #:191
      Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 14 of 19 PageID: 14




  omitted material information in their Class Period statements in violation of a duty

  to disclose such information as detailed above.

                                        COUNT I
    For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                 Against All Defendants
          39.   Plaintiff repeats and realleges each and every allegation contained

  above as if fully set forth herein.

          40.   This Count is asserted against Defendants is based upon Section

  10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

  thereunder by the SEC.

          41.   During the Class Period, Defendants, individually and in concert,

  directly or indirectly, disseminated or approved the false statements specified

  above, which they knew or deliberately disregarded were misleading in that they

  contained misrepresentations and failed to disclose material facts necessary in

  order to make the statements made, in light of the circumstances under which they

  were made, not misleading.

          42.   Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that

  they:

                •     employed devices, schemes and artifices to defraud;

                •     made untrue statements of material facts or omitted to state

                      material facts necessary in order to make the statements made,

                                          14
                                                                                     EXHIBIT C
                                                                                      PAGE 48
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 16 of 20 Page ID #:192
      Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 15 of 19 PageID: 15




                     in light of the circumstances under which they were made, not

                     misleading; or

              •      engaged in acts, practices and a course of business that operated

                     as a fraud or deceit upon plaintiff and others similarly situated

                     in connection with their purchases of CCIV securities during

                     the Class Period.

        43.   Defendants acted with scienter in that they knew that the public

  documents and statements issued or disseminated in the name of Defendants

  CCIV and Lucid were materially false and misleading; knew that such statements

  or documents would be issued or disseminated to the investing public; and

  knowingly and substantially participated, or acquiesced in the issuance or

  dissemination of such statements or documents as primary violations of the

  securities laws. These defendants by virtue of their receipt of information

  reflecting the true facts of Defendants CCIV and Lucid, their control over, and/or

  receipt and/or modification of CCIV’s and Lucid’s allegedly materially

  misleading statements, and/or their associations with the Company which made

  them privy to confidential proprietary information concerning Defendants CCIV

  and Lucid, participated in the fraudulent scheme alleged herein.

        44.    Individual Defendants, who are the senior officers and/or directors of

  the Defendants CCIV and Lucid, had actual knowledge of the material omissions


                                          15
                                                                                     EXHIBIT C
                                                                                      PAGE 49
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 17 of 20 Page ID #:193
      Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 16 of 19 PageID: 16




  and/or the falsity of the material statements set forth above, and intended to

  deceive Plaintiff and the other members of the Class, or, in the alternative, acted

  with reckless disregard for the truth when they failed to ascertain and disclose the

  true facts in the statements made by them or other CCIV and Lucid personnel to

  members of the investing public, including Plaintiff and the Class.

          45.   As a result of the foregoing, the market price of CCIV securities was

  artificially inflated during the Class Period. In ignorance of the falsity of

  Defendants’ statements, Plaintiff and the other members of the Class relied on the

  statements described above and/or the integrity of the market price of CCIV

  securities during the Class Period in purchasing CCIV securities at prices that

  were artificially inflated as a result of Defendants’ false and misleading

  statements.

          46.   Had Plaintiff and the other members of the Class been aware that the

  market price of CCIV securities had been artificially and falsely inflated by

  Defendants’ misleading statements and by the material adverse information which

  Defendants did not disclose, they would not have purchased CCIV securities at the

  artificially inflated prices that they did, or at all.

          47.    As a result of the wrongful conduct alleged herein, Plaintiff and

  other members of the Class have suffered damages in an amount to be established

  at trial.


                                               16
                                                                                     EXHIBIT C
                                                                                      PAGE 50
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 18 of 20 Page ID #:194
      Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 17 of 19 PageID: 17




        48.     By reason of the foregoing, Defendants have violated Section 10(b)

  of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the

  plaintiff and the other members of the Class for substantial damages which they

  suffered in connection with their purchase of CCIV securities during the Class

  Period.

                                       COUNT II
                   Violations of Section 20(a) of the Exchange Act
                          Against the Individual Defendants
        49.     Plaintiff repeats and realleges each and every allegation contained in

  the foregoing paragraphs as if fully set forth herein.

        50.     During the Class Period, the Individual Defendants participated in the

  operation and management of CCIV and Lucid, and conducted and participated,

  directly and indirectly, in the conduct of CCIV and/or Lucid’s business affairs.

  Because of their senior positions, they knew the adverse non-public information

  about CCIV’s and Lucid’s misstatement of revenue and profit and false financial

  statements.

        51.     As officers and/or directors of a publicly owned company,

  Defendants Klein and Faragin had a duty to disseminate accurate and truthful

  information with respect to CCIV’s and Lucid’s financial condition and results of

  operations, and to correct promptly any public statements issued by Defendants

  which had become materially false or misleading.

                                            17
                                                                                     EXHIBIT C
                                                                                      PAGE 51
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 19 of 20 Page ID #:195
      Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 18 of 19 PageID: 18




        52.     Because of their positions of control and authority as senior officers,

  the Individual Defendants were able to, and did, control the contents of the various

  reports, press releases and public filings which CCIV and Lucid disseminated in

  the marketplace during the Class Period concerning CCIV’s and Lucid’s results of

  operations. Throughout the Class Period, the Individual Defendants exercised their

  power and authority to cause CCIV and Lucid to engage in the wrongful acts

  complained of herein. The Individual Defendants therefore, were “controlling

  persons” of CCIV within the meaning of Section 20(a) of the Exchange Act. In

  this capacity, they participated in the unlawful conduct alleged which artificially

  inflated the market price of CCIV securities.

        53.     By reason of the above conduct, the Individual Defendants are liable

  pursuant to Section 20(a) of the Exchange Act for the violations committed by

  Defendants.

                                PRAYER FOR RELIEF

        WHEREFORE, plaintiff, on behalf of himself and the Class, prays for

  judgment and relief as follows:

        (a)     declaring this action to be a proper class action, designating plaintiff

  as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of

  the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead

  Counsel;


                                            18
                                                                                       EXHIBIT C
                                                                                        PAGE 52
Case 2:21-cv-04295-DSF-PD Document 33-5 Filed 08/05/21 Page 20 of 20 Page ID #:196
       Case 1:21-cv-12355 Document 1 Filed 06/09/21 Page 19 of 19 PageID: 19




        (b)    awarding damages in favor of plaintiff and the other Class members

  against all defendants, jointly and severally, together with interest thereon;

        (c)    awarding plaintiff and the Class reasonable costs and expenses

  incurred in this action, including counsel fees and expert fees; and

        (d)    awarding plaintiff and other members of the Class such other and

  further relief as the Court may deem just and proper.

                              JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.



        Dated: June 9, 2021               THE ROSEN LAW FIRM, P.A.

                                          /s/Laurence M. Rosen
                                          Laurence M. Rosen, Esq.
                                          One Gateway Center, Suite 2600
                                          Newark, NJ 07102
                                          Tel: (973) 313-1887
                                          Fax: (973) 833-0399
                                          Email: lrosen@rosenlegal.com

                                          Counsel for Plaintiff




                                            19
                                                                                   EXHIBIT C
                                                                                    PAGE 53
